AGREEMENT OF SALE AND PURCHASE
(Belvedere at Quail Run)

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”), by and between BELVEDERE
APARTMENTS LIMITED PARTNERSHIP, a Florida limited partnership (the “Seller”);
and BRADY SULLIVAN PROPERTIES, LLC, a New Hampshire limited liability company,
and its permitted assigns (the “Purchaser”), is entered into and effective on
the date it is fully signed by the Purchaser and Seller and is signed by the
Escrow Agent to acknowledge receipt of the Escrow Deposit (the “Effective
Date”).

IN CONSIDERATION of the mutual covenants of the parties set forth in this
instrument and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties agree as follows:



  1.   AGREEMENT TO SELL: PURCHASE PRICE

1.1. Agreement to Sell and Convey. Seller agrees to sell and convey to Purchaser
and Purchaser agrees to purchase from Seller, subject to the terms and
conditions set forth below, all of the following:

1.1.1. The tract of land located at 260 Quail Forest Boulevard in Naples,
Florida, commonly known as Belvedere at Quail Run Apartments (the “Project”),
and more particularly described on the attached Exhibit “A” (the “Land”),
together with all rights pertaining to the Land including but not limited to all
subsurface rights, any right, title and interest of Seller to adjacent streets,
roads, alleys, or rights-of-way, any riparian rights of Seller and any
easements, express or implied, benefiting the Land.

1.1.2. Existing buildings, improvements and related amenities located on the
Land (the “Improvements”).

1.1.3. All tangible personal property owned by Seller now or hereafter located
on and used exclusively in the operation, ownership or maintenance of the
Property, including but not limited to all machinery, apparatus, equipment,
other personal property and fixtures, now located in or upon the Land (the
“Personal Property”), but specifically excluding (i) any items of personal
property owned by tenants of the Property or the property manager, (ii) any
items of personal property owned by third parties and leased to Seller, and
(iii) proprietary computer software and related licenses used by Seller or its
property manager in connection with the operation or management of the Property.

1.1.4. All intangible personal property owned by Seller that benefits the
Project and that is assignable, including but not limited to all licenses,
permits, deposits, utility service or capacity agreements or reservations,
licenses, warranties, the name “Belvedere at Quail Run Apartments”, guaranties
and business records used in the operation or maintenance of the Project (the
“Permits”).

1.1.5. All of Seller’s right, title and interest in (a) the existing leases
described on the rent roll attached hereto as Exhibit “B” (the “Rent Roll”) and
any other lease or sublease agreements for the Project (collectively, the
“Tenant Leases”), and (b) the “Contracts” as defined in Section 2.5, to the
extent not terminated pursuant to such Section 2.5.

Unless the context clearly requires otherwise, the property described in
Sections 1.1.1 through 1.1.5 shall be referred to collectively as the “Project”
or the “Property”. In connection with this purchase, Purchaser hereby agrees
that all assets not directly connected to the Property will remain the property
of the Seller, including all bank deposits, bank reserve deposits and tax
escrows, utility deposits and other financial assets (other than lease deposits
owed to tenants, which shall be transferred to Purchaser at Closing or credited
to it as a purchase price adjustment), rights to any deposits held by utility
companies or other third parties, any claims or liens against third parties not
arising under Section 9.10 or 9.11 described below, or other similar assets.

1.2. Purchase Price and Escrow Deposit. The total purchase price to be paid by
Purchaser to Seller for the Property (the “Purchase Price”) shall be Twenty
Three Million One Hundred Sixty-Six Thousand and No/100 Dollars
($23,166,000.00). The Purchase Price shall be payable as follows:

1.2.1. On April 4, 2006, Purchaser deposited in the form of a wire transfer with
Hunton & Williams for possible subsequent delivery to Purchaser’s counsel (Ruden
McClosky Smith Schuster & Russell, P.A.), Fidelity National Title Insurance
Company or such other escrow agent as may be designated by Purchaser and
reasonably acceptable to Seller (the entity holding the below-described Escrow
Deposit and conducting Closing is hereinafter referred to as the “Escrow Agent”)
the sum of Seven Hundred Fifty Thousand and No/100 Dollars ($750,000.00) (the
“Escrow Deposit”). The Escrow Agent shall hold the Escrow Deposit in an interest
bearing account in accordance with the terms and conditions of this Agreement;
provided however, Escrow Agent shall not be required to place the Escrow Deposit
in an interest bearing account unless and until Purchaser provides Escrow Agent
a completed and signed IRS Form W-9. All interest on such sum shall be deemed
income of Purchaser, and Purchaser shall be responsible for the payment of all
costs and fees imposed on the deposit account. The Escrow Deposit and all
accrued interest shall be distributed in accordance with the terms of this
Agreement. The Escrow Deposit shall be applied as a credit against the Purchase
Price at Closing if Closing occurs; provided, however, that the Escrow Deposit
is a material inducement to Seller entering into this Agreement and suspending
Seller’s marketing of the Property, and as such, the Escrow Deposit is
non-refundable and shall only be returned to Purchaser if Seller defaults under
this Agreement, or as provided in Sections 3.1, 3.2, 9.10 or 9.11 below.

1.2.2. At Closing, Purchaser shall deliver to Seller by wire transfer of
immediately available federal funds, the balance of the Purchase Price, subject
to the prorations and adjustments provided in this Agreement.



  2.   PURCHASER’S INSPECTION

2.1. Property Information; Contracts.

2.1.1. Within three (3) business days after the Effective Date of this
Agreement, Seller shall deliver to Purchaser or make available at the Project
copies of the items listed on Exhibit “C” attached hereto (the “Property
Information”) to the extent such items exist and are within Seller’s possession
or control. Copies of all leases referred to in the Rent Roll have been made
available at the Property for Purchaser to review.

2.1.2. Attached hereto as Exhibit “D” is a list of the Contracts (copies of
which have been made available at the Property for Purchaser to review).

2.2. Inspection.

2.2.1. Purchaser acknowledges that it has been provided access to the Property
since April 5, 2006 pursuant to an access letter agreement dated March 30, 2006.
Purchaser shall continue to have access to the Property under this Agreement to
perform such investigations, inspections, surveys and tests of the Property as
Purchaser desires in its sole discretion (but subject to the provisions of this
Section 2.2), including without limitation (i) a physical, mechanical and
environmental inspection of the Property as Purchaser deems necessary to
determine the physical condition of the Property including but not limited to
whether any hazardous materials exist at the Property, and (ii) an inspection of
all books and records and financial information pertaining thereto. However,
such access to the Property shall not be construed as giving Purchaser the right
to terminate this Agreement if the results of such inspections, investigations
and tests are unacceptable to Purchaser.

2.2.2. In conducting any inspections, investigations, or tests on the Property,
Purchaser and its agents and representatives shall:

2.2.2.1. provide Seller with not less than two (2) business days prior notice
before entering onto the Property, and Seller’s property manager shall have the
right to be present during all such inspections, investigations and tests;

2.2.2.2. not disturb the tenants or interfere with their use of the Property
pursuant to their respective leases, except as coordinated through the property
manager, and as permitted by the tenant leases;

2.2.2.3. not interfere with the operation and maintenance of the Property;

2.2.2.4. not damage any part of the Property or any personal property owned or
held by Seller or any tenant or third party;

2.2.2.5. not injure or otherwise cause bodily harm to Seller’s agents, guests,
invitees, contractors, or employees or any tenant or their guest invitees;

2.2.2.6. maintain comprehensive general liability (occurrence) insurance in the
amount of $1,000,000 per occurrence and $2,000,000 combined single limit for
injury to or death of one or more persons in an occurrence and for damage to
tangible property (including loss of use) in an occurrence, naming Seller as an
additional insured, and Purchaser shall deliver a certificate of insurance
verifying such coverage to Seller prior to entry upon the Land;

2.2.2.7. perform all such tests, investigations and examinations in compliance
with all applicable laws, rules and regulations;

2.2.2.8. promptly pay when due the costs of all tests, investigations, and
examinations done with regard to the Property;

2.2.2.9. not undertake any physically invasive tests without Seller’s prior
written consent in each instance, which consent may be withheld in Seller’s sole
discretion;

2.2.2.10. not permit any liens to attach to the Property by reason of the
exercise of its rights under this Agreement;

2.2.2.11. restore the Property to the condition in which it was before such any
inspection or tests were undertaken;

2.2.2.12. not reveal or disclose any information obtained in connection with its
review of the Property concerning the Property to anyone other than to its
officers, directors, partners, members, employees, agents, advisors, attorneys,
lenders or investors who need to know such information for the purpose of
evaluating this transaction, except to the extent required by a court or
administrative order or as otherwise required by law; and

2.2.2.13. deliver to Seller at no cost, a copy of all studies, surveys, reports
and tests results obtained by Purchaser in connection with its inspection of the
Property (the “Purchaser’s Information”).

2.3. Indemnity for Damages Caused by Inspection. Purchaser hereby indemnifies
and holds Seller harmless from and against any and all claims, demands, losses,
costs, liens, damages, expenses or liabilities (including, but not limited to,
personal injury or property damage claims, mechanic’s or other liens) including
reasonable attorneys’ fees caused by or incurred in connection with Purchaser’s
inspection of the Property except for claims arising as a result of willful
misconduct or gross negligence of Seller. Some or all of Purchaser’s
indemnification obligations hereunder may be covered or reimbursed by
Purchaser’s insurance proceeds, but the existence or lack of insurance coverage
shall in no manner limit or relieve Purchaser of its obligations hereunder. This
obligation shall survive the Closing and not merge into the Deed or, if the
purchase and sale is not consummated, any termination of this Agreement.

2.4. Termination of Management Agreement and Other Service Contracts. Purchaser
shall have the right to require the Seller to terminate the property management
agreement for the Property, if any, and any other service contract, equipment
lease or other similar contract (collectively, the “Contracts”) that is
terminable without penalty, effective as of the Closing Date or within thirty
(30) days after Purchaser has provided Seller with written notice of its desire
to have any such Contracts terminate, whichever is later, Seller shall not be
required to terminate any Contract that is not terminable or that requires
payment of a penalty for early termination (unless Purchaser is willing to pay
the penalty).



  3.   TITLE AND SURVEY

3.1. Title.

3.1.1. Purchaser has obtained, at Purchaser’s sole cost and expense and with
counsel selected by Purchaser, a commitment for an owner’s title insurance
policy from Fidelity National Title Insurance Company (the “Title Company”),
providing for the issuance to Purchaser upon recording of the deed provided for
in this Agreement, an owner’s policy of title insurance in the amount of the
Purchase Price insuring the Purchaser’s title to the Land and Improvements (the
“Title Commitment”).

3.1.2. If the Title Commitment contains exceptions other than (i) ad valorem
real estate taxes for 2006, and subsequent years, (ii) those items listed on the
attached Exhibit “E” (the “Permitted Exceptions”), (iii) matters shown on the
ALTA/ACSM Land Title Survey dated October 24, 2000, prepared by BCI Engineers &
Scientists, Inc. (the “Existing Survey”), depicting the Land and Improvements, a
copy of which has been previously provided to Purchaser, or (iv) exceptions
which do not materially and adversely affect the marketability of Property, then
the Purchaser may notify Seller in writing of Purchaser’s objections to any such
matters provided such notice is delivered to Seller within seven (7) days after
Purchaser’s receipt of the Title Commitment (the “Title Objections”) (Purchaser
acknowledges objections to items (i) – (iv) are waived). Any title matters
existing as of the Effective Date and reflected in the Title Commitment or New
Survey (as hereinafter defined) not timely objected to by Purchaser shall become
Permitted Exceptions. Notwithstanding the forgoing, title to the Property is
subject to that certain Land Use Restrictions Agreement dated as of December 1,
1985, as amended (as amended, the “LURA”), which contains certain restrictions
as to the use and occupancy of the Property for a certain period of time in
order to ensure the continued exemption of interest from gross income for
federal income tax purposes on certain multifamily revenue bonds issued with
respect to the Property. The LURA is to remain in effect until the bonds are
paid in full and until the expiration of the “Qualified Project Period”, which
is defined in the LURA as the later of (a) certain events which have all already
occurred, and (b) December 1, 2007. Attached hereto as Exhibit “I” is that
certain Agreement Regarding Amendment to Land Use Restriction Agreement dated
March 1, 2006 (the “LURA Agreement”) in which the parties agreed, upon certain
conditions, to amend the LURA by that certain Third Supplement to Land Use
Restrictions Agreement, in the form attached as Exhibit A to the LURA Agreement
(the “LURA Supplement”), in order to delete the reference to December 1, 2007
from the definition of Qualified Project Period. Purchaser covenants and agrees
to (1) provide to Seller promptly upon request all information, marketing
materials, contact information, sales packages and all other information and
materials required by Section 2.f. of the LURA Agreement, (2) provide the
written notices required by Section 2.g. of the LURA Agreement, it being
expressly agreed that this covenant shall survive Closing, shall bind
Purchaser’s successors and assigns, and shall not merge with the Deed, and
(3) otherwise reasonably cooperate with Seller, at no additional expense to
Purchaser, in satisfying the conditions contained in the LURA Agreement for the
execution and delivery of the LURA Supplement. Seller agrees to pay when due the
costs and fees required by Section 2.a., b., c., d. and e. of the LURA
Agreement. This paragraph shall survive delivery of the Deed.

3.1.3. Seller shall have a period of five (5) days after receipt of Purchaser’s
notice of Title Objections within which to notify Purchaser whether Seller is
willing to cure the Title Objections. If Seller notifies Purchaser within such
5-day period that Seller is unwilling or unable to cure any Title Objections or
fails to notify Purchaser of its intentions within such 5-day period, then
Purchaser shall have the option of terminating this Agreement within three (3)
days after receipt of Seller’s notice (or within three (3) days after the
expiration of such 5-day period if Seller does not notify Purchaser of Seller’s
intentions) upon which termination the Escrow Agent shall return the Escrow
Deposit to Purchaser, this Agreement shall be null and void and neither party
shall have any further rights or obligations under this Agreement except for
obligations hereunder which expressly survive the termination of this Agreement.
If Purchaser does not terminate the Agreement within such 3-day period, then
Purchaser shall accept title subject to the Title Objection. If Seller agrees to
cure any Title Objection then Seller shall have until Closing and, if necessary,
Seller may extend Closing for up to thirty (30) days to effect such cure. If
Seller fails or is unable to remove by Closing any such Title Objection which
Seller has agreed to attempt to cure or remove by Closing, then Purchaser shall,
at Purchaser’s sole option, either:

3.1.3.1. Accept title to the Project in its then existing condition without any
diminution of the Purchase Price; or

3.1.3.2. Terminate this Agreement by written notice to Seller upon which this
Agreement shall be null and void and neither party shall have any further rights
or obligations under this Agreement except that Purchaser shall be entitled to
the return of the Escrow Deposit from Escrow Agent, and except for obligations
hereunder which expressly survive the termination of the Agreement.

If Purchaser elects to accept title notwithstanding Purchaser’s Title
Objections, then all matters shown on the Title Commitment and not removed prior
to such acceptance shall be deemed to be “Permitted Exceptions.” Notwithstanding
the foregoing, on or before the Closing (as the same may be extended by Seller
pursuant to Section 4.1 below), Seller shall cause to be released any mortgages,
or other monetary liens or monetary encumbrances not created by Purchaser’s
actions that encumber the Property.

3.2. New Survey.

3.2.1. Seller has previously ordered an ALTA/ACSM survey of the Property (the
“New Survey”), which Seller agrees to make available to Purchaser in order for
Purchaser to have the survey exception deleted from the Title Policy if
Purchaser agrees to pay one-half of the cost thereof at Closing.

3.2.2. If Purchaser elects to use (and pay one-half the cost of) the New Survey,
and if the New Survey shows any material differences from the Existing Survey
which materially affects the marketability of title to the Property, Purchaser
shall have the right to object to such condition as a Title Objection pursuant
to the provisions of Section 3.1 of this Agreement so long as such objection is
delivered to Seller within seven (7) days of Purchaser’s receipt of the New
Survey. In such event, the provisions of Section 3.1.3 shall apply as to such
survey objections.

3.2.3. If Purchaser elects not to use or pay half the cost of the New Survey, or
if Purchaser fails to timely object to any material differences between the
Existing Survey and the New Survey as provided herein, Purchaser shall be deemed
to have waived the right to make objections as provided in Section 3.2.2 and,
subject to Section 4.5.4.(b) below, the standard survey exception shall not be
deleted from the Title Policy.



  4.   CLOSING PROVISIONS

4.1. Closing Date. The consummation of the transaction contemplated by this
Agreement (the “Closing”) shall take place on or before June 1, 2006, TIME BEING
OF THE ESSENCE (the “Closing Date”). Notwithstanding the foregoing, in the event
Seller has not received by the Closing Date the necessary signatures on the LURA
Supplement, Seller shall have the right to extend the Closing Date by up to an
additional thirty (30) days (by providing written notice to the Purchaser) in
order to obtain such signatures.

4.2. Location of Closing. The Closing shall be held at the offices of
Purchaser’s attorneys or the Title Company, or at such other location as may be
mutually agreeable.

4.3. Conditions to Purchaser’s Obligation to Close. The obligation of Purchaser
under this Agreement to consummate the Closing is subject to the satisfaction,
as of the Closing, of each of the following conditions (any of which may be
waived in whole or in part in writing by Purchaser at or prior to the Closing):

4.3.1. Correctness of Representations and Warranties. The representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects on the Closing Date, except for any representation which
by its terms is made as of a specific date.

4.3.2. LURA Supplement. Provided Purchaser has timely complied with its
obligations under Section 3.1.2(1), (2) and (3) above, the LURA Supplement shall
have been fully executed, delivered and available for recordation at least three
(3) business days before Closing.

4.3.3. Compliance by Seller. Seller shall have performed, observed and complied
with all of the covenants, agreements and conditions required by this Agreement
to be performed, observed and complied with by Seller as of the Closing.

If the conditions contained in Sections 4.3.1 and 4.3.3 are not satisfied by
Seller or waived by Purchaser on or before Closing, such failure constitutes a
default by Seller permitting Purchaser to exercise any and all remedies
available to it under Section 7.1. If the condition contained in Section 4.3.2
is not satisfied or waived by Purchaser no less than three (3) business days
before Closing, such failure shall not constitute a default, but rather shall
constitute a Title Objection which Seller has been unable to cure, entitling
Purchaser to exercise its options set forth in Sections 3.1.3.1 or 3.1.3.2.

4.4. Conditions to Seller’s Obligation to Close. The obligation of Seller under
this Agreement to consummate the Closing is subject to the satisfaction as of
the Closing of each of the following conditions (any of which may be waived in
whole or in part in writing by Seller at or prior to the Closing):

4.4.1. Correctness of Representations and Warranties. The representations and
warranties of Purchaser as set forth in this Agreement shall be true and correct
in all material respects on the Closing Date, except for any representation
which by its terms is made as of a specific date.

4.4.2. LURA Supplement. The LURA Supplement shall have been fully executed,
delivered and available for recordation at least three (3) business days before
Closing.

4.4.3. Compliance by Purchaser. Purchaser shall have performed, observed and
complied with all of the covenants, agreements and conditions required by this
Agreement to be performed, observed and complied with by Purchaser as of the
Closing.

If the conditions contained in Sections 4.4.1 and 4.4.3 are not satisfied by
Purchaser or waived by Seller on or before Closing, such failure constitutes a
default by Purchaser permitting Seller to exercise any and all remedies
available to it under Section 7.2. If the condition contained in Section 4.4.2
is not satisfied or waived by Seller on or before Closing, such failure shall
not constitute a default, but rather shall constitute a Title Objection which
Seller has been unable to cure, entitling Purchaser to exercise its options set
forth in Sections 3.1.3.1 or 3.1.3.2.

4.5. Seller’s Obligations at Closing. At Closing Seller shall:

4.5.1. Execute, acknowledge and deliver to Purchaser a Limited Warranty Deed in
the form attached hereto as Exhibit “F” conveying the Property to Purchaser
subject only to the Permitted Exceptions (the “Deed”). The description of the
Property to be attached to the Deed shall be the description by which Seller
took title to the Property, but Seller agrees upon request by Purchaser also to
quitclaim to Purchaser any description of the Property based on either the
Existing Survey or, if delivered to Purchaser, the New Survey.

4.5.2. Execute and deliver to Purchaser a blanket bill of sale and assignment
and assumption agreement in the form attached hereto as Exhibit “G” (the
“Assignment”), transferring, conveying and assigning to Purchaser all of
Seller’s right, title and interest in and to (a) the Tenant Leases (together
with all security deposits held by Seller with respect to such Tenant Leases);
(b) the Personal Property, in “as is, where is” condition, without
representation or warranty other than title, (c) Permits, to the extent
assignable, and (d) the Contracts, except as to Contracts which Purchaser elects
to have terminated pursuant to Section 2.5 above.

4.5.3. Deliver to the Title Company evidence satisfactory to it of Seller’s
authority to execute and deliver the documents reasonably necessary to
consummate this transaction.

4.5.4. Deliver to the Title Company and to the Purchaser (a) an affidavit of
possession and no liens satisfactory to the Title Company so as to cause the
Title Company to remove the mechanics’ lien and parties in possession standard
exceptions from the Title Commitment (subject to exception for tenants holding
under unrecorded leases), and (b) an affidavit stating, if true, that the
footprint of the Improvements has not been expanded or altered (and that there
have been no physical additions made to the Improvements) since the date of the
Existing Survey.

4.5.5. Deliver to the Title Company all other customary documents reasonably
required from a seller under the Title Commitment to permit the Title Company to
issue its policy to the Purchaser and Purchaser’s lender, subject only to the
Permitted Exceptions.

4.5.6. Deliver to Purchaser a certificate that the Seller is not a foreign
person in accordance with Section 1445 of the Internal Revenue Code.

4.5.7. Deliver or make available to Purchaser at the Property originals (if
available) or copies (if originals are not available) of all Tenant Leases,
non-terminated Contracts, and Permits in Seller’s possession or control
applicable to the Property.

4.5.8. Execute and deliver to Purchaser a letter in the form attached hereto as
Exhibit “H” advising tenants under the Leases of the change in ownership of the
Property.

4.5.9. Execute and deliver to Purchaser and the Escrow Agent the closing
statement and any other documents reasonably required by the Escrow Agent to
consummate the transaction contemplated by this Agreement.

4.5.10. Deliver to Purchaser all keys and master keys to all locks at the
Property, which shall be made available at the Property.

              4.6.   Purchasers Obligations at Closing. At Closing, Purchaser
shall:
 
                 
 
           
 
    4.6.1.     Execute and deliver the Assignment.

4.6.2. Execute and deliver to Seller and the Escrow Agent the closing statement
and any other documents reasonably required by the Escrow Agent to consummate
the transaction contemplated by this Agreement.

4.6.3. Pay to Seller the balance of the Purchase Price required under
Section 1.2.2, and cause the Escrow Agent to deliver the Escrow Deposit to
Seller by wire transfer or other means acceptable to Seller.

              4.7.   Closing Costs.
 
    4.7.1.     At Closing, Seller shall pay:

4.7.1.1. The brokerage fee to the Broker (as defined in Section 8 below);

4.7.1.2. one-half of the cost of the New Survey (if Purchaser elects to receive
the New Survey); and

4.7.1.3. the cost of preparing the Deed and the cost of the document stamps for
recordation of the Deed.

4.7.2. Purchaser shall pay:

4.7.2.1. all costs associated with Purchaser’s financing;

4.7.2.2. the title insurance premium and any title search and examination fees
payable in connection with the issuance of the Title Policy;

4.7.2.3. one-half of the cost of the New Survey (if Purchaser elects to receive
the New Survey);

4.7.2.4. the cost of Purchaser’s environmental studies, engineering reports, any
other costs incurred in connection with Purchaser’s inspection of the Property;

4.7.2.5. all other costs of recording the Deed other than document stamps; and

4.7.2.6. the fees charged by the Escrow Agent to act as escrow agent hereunder.

4.7.3. Each party shall pay any fees due to its attorneys or other consultants.

4.8. Prorations.

4.8.1. All rentals, revenues and other income generated by the Property and all
utilities, real estate taxes, maintenance charges and other operating expenses
incurred in connection with the ownership, management and operation of the
Property shall be paid or shall be prorated between Seller and Purchaser in
accordance with the provisions set forth below. For purposes of such prorations
and adjustments, Purchaser shall be deemed to own the Property and therefore be
entitled to any revenues and be responsible for any expenses from and after the
Closing Date. Any apportionments and prorations which are not expressly provided
for below shall be made in accordance with the customary practice in the area in
which the Property is located. Seller and Purchaser shall endeavor to prepare a
schedule of adjustments at least three (3) business days prior to the Closing
Date and shall be part of the settlement statement for the transaction. Any net
adjustment in favor of Purchaser shall be credited against the Purchase Price at
the Closing. Any net adjustment in favor of Seller shall be paid in cash at the
Closing by Purchaser to Seller. A copy of the settlement statement agreed upon
by Seller and Purchaser shall be executed and delivered by Seller and Purchaser
at the Closing.

4.8.2. Monthly rents (including fixed and additional rent) actually received for
the month in which the Closing occurs shall be prorated on a cash basis based
upon the actual number of days in the month during which the Closing occurs.
With respect to any arrearages for periods prior to the month in which the
Closing occurs, such arrearages shall not be prorated and Purchaser shall pay
such arrearages to Seller as and when such arrearage is collected without any
obligation on the part of the Purchaser after the Closing to apply any then
current month’s rent toward any past due rents for any months prior to Closing.
With respect to rents for any period subsequent to the Closing that may be
received by Seller after Closing, Seller shall promptly remit such rents to
Purchaser. In no event shall Purchaser be required to evict or sue any tenant in
order to collect arrearages owed to Seller, but Seller shall retain the right to
bring a separate action against such tenants for amounts owed to Seller. All
rent collected by the Seller prior to the Closing, for months subsequent to the
month of Closing (i.e., prepaid rent, rent credits, vouchers or other similar
discounts or credits given by Seller to tenants), shall be paid or credited to
Purchaser at Closing. Seller shall retain all cash tenant security deposits held
by Seller as of the Closing and the amount thereof shall be credited to the
Purchase Price.

4.8.3. Ad valorem taxes (real and personal) for the tax year during which the
Closing occurs shall be prorated and adjusted at Closing on a cash basis, based
upon the most recent tax bill or estimated tax bill issued by the taxing
authorities. If the Closing occurs before the tax bill for the year of Closing
is available, taxes shall be prorated using the taxes paid in the prior year.
After the tax bill is available, the taxes shall be reprorated at the request of
the Seller or Purchaser based on the tax bill for the year of Closing. Any
amounts due as a result of the reproration shall be paid within ten (10) days of
the reproration.

4.8.4. All costs, expenses, charges and fees relating to the ownership,
management, operation, maintenance and repair of the Property, including
electricity, gas, water and sewer charges, telephone and other public utilities,
common area maintenance charges, periodic charges payable under service
contracts, periodic fees payable under licenses for the operation of the
Property, and periodic charges under reciprocal easement agreements, shall be
prorated on an accrual basis as of the Closing Date based upon the actual number
of days in the month during which the Closing occurs. To the extent possible,
Seller shall request that public utility services read all of Seller’s utility
meters (excluding meters billed directly to tenants) on the date prior to the
date of Closing and all utilities thereafter used shall be paid for by Purchaser
and all utilities theretofore used shall be paid by Seller. To the extent
possible, Purchaser shall be responsible for arranging all utility service and
insurance coverage for the Project in its own name commencing as of 12:01 a.m.
on the Closing Date. Seller shall be responsible for all utility charges accrued
prior to the Closing Date and Seller shall receive a refund of all utility
deposits and insurance premiums. If a change in utility service cannot be
effected on the Closing Date, utility charges will be estimated and prorated as
provided in this Section 4.8.

4.8.5. If the amount of any item to be adjusted is not ascertainable on the
Closing Date, the item shall be prorated by the Purchaser and Seller based on
the best available information. Those items shall be reprorated as promptly
after the Closing as possible. Any errors or omissions in computing the
prorations at the Closing shall be corrected promptly. The obligation to
reprorate shall survive for a period of sixty (60) days after the Closing. Any
payments due as a result of reproration shall be paid within ten (10) days of
the reproration.

4.9. Possession. Exclusive possession of the Property subject to Permitted
Exceptions and tenants in possession under the Tenant Leases shall be delivered
to Purchaser no later than the Closing Date.



  5.   AFFIRMATIVE COVENANTS OF SELLER

5.1. Operation and Maintenance of Property. In addition to any other obligations
of Seller set forth elsewhere in this Agreement, until Closing, Seller shall:

5.1.1. Continue to operate and maintain the Property in its normal and customary
fashion.

5.1.2. Not enter into any lease of any vacant unit. Seller acknowledges that
Purchaser is acquiring the Property for the specific purpose of converting it
from rental apartments to residential condominiums. There are 13 leases which
expire in May of 2006 (one on May 9, 2006 and 12 on May 31, 2006). Of those 13
leases, 10 are to “Lower-Income Tenants” (as defined in the LURA). Seller agrees
not to renew the three leases that are not to Lower-Income Tenants and agrees to
give notice to the 10 Lower-Income Tenants on or before April 30, 2006 stating
that their leases will not be renewed for a full year, but that such tenants
shall be entitled to renew their leases at the same rental rate for two (2) full
months such that their leases would expire as of July 31, 2006, thus complying
with the 90-day notice requirement set forth in the LURA Agreement. There are 12
leases which expire during the last week of June, 2006, six of which are to
Lower-Income Tenants. Seller agrees not to renew the six leases that are not to
Lower-Income Tenants and agrees to give notice to the six Lower-Income Tenants
on or about May 15, 2006 (if Closing has not yet occurred) stating that their
lease will not be renewed for a full year, but that such tenants shall be
entitled to renew their leases at the same rental rate for two (2) months such
that their leases would expire as of August 31, 2006.

5.1.3. Maintain all insurance policies affecting the Property in full force and
effect.

5.2. Further Assurances. In addition to other obligations required to be
performed under this Agreement by Seller and Purchaser at the Closing, Seller
and Purchaser agree to execute, acknowledge, and deliver before or after the
Closing such other instruments, documents and other materials as the closing
attorney and the attorneys for Purchaser and Seller may reasonably request in
order to effectuate the consummation of the transaction contemplated in this
Agreement and to vest title to the Property in Purchaser.



  6.   REPRESENTATIONS AND WARRANTIES

6.1. Representations and Warranties of Seller.

6.1.1. Seller represents and warrants to Purchaser that the following are true
and correct in all material respects as of the Effective Date:

6.1.1.1. To the best of Seller’s knowledge, there is no pending or threatened
condemnation, or similar proceeding affecting the Property.

6.1.1.2. There are no legal actions, suits or other legal or administrative
proceedings pending or, to the best of Seller’s knowledge, threatened which
would adversely affect the Property, nor does Seller have any notice or actual
knowledge of any violations of any governmental regulations with regards to the
Improvements which have not been remedied.

6.1.1.3. This Agreement has been duly executed and delivered by Seller and
constitutes legal, valid and binding obligations of Seller enforceable in
accordance with their respective terms.

6.1.1.4. Seller is, and as of the Closing Date shall be, a duly formed and
validly existing limited partnership under the laws of the State of Florida, and
shall have all requisite power and authority to own its properties and assets
and to carry on its business.

As used in this Contract, the words “to the best of Seller’s knowledge” or words
of similar import shall be deemed to mean, and shall be limited to, the present
actual (as distinguished from implied, imputed or constructive) knowledge of
James Egan, Executive Vice President and Chief Investment Officer of America
First Apartment Investors, Inc., without such persons having any obligation to
make an independent inquiry or any other investigation whatsoever. All officers,
however, shall have no personal liability to Purchaser whatsoever under the
terms of, or with respect to this Agreement.

All of the representations and warranties of the Seller shall survive for a
period of ninety (90) days from the date of Closing. Any claim made by Purchaser
pursuant to the representations and warranties must be made within the time
period specified in the preceding sentence, or shall be deemed irrevocably
waived by the Purchaser.

6.2. Representations and Warranties of Purchaser.

6.2.1. Purchaser hereby represents and warrants to Seller that the following are
true and correct in all material respects as of the Effective Date:

6.2.1.1. This Agreement has been duly executed and delivered by Purchaser and
constitutes legal, valid and binding obligations of Purchaser enforceable in
accordance with their respective terms.

6.2.1.2. Purchaser is and shall be, as of the Closing Date duly organized,
validly existing and in good standing under the laws of the state of its
formation, and has (and shall continue to have) all requisite power and
authority to own its properties and assets and to carry on its business.



  7.   PROVISIONS WITH RESPECT TO BREACH OR DEFAULT

7.1. Default by Seller. In the event the sale of the Property as contemplated
under this Agreement is not consummated due to Seller’s default, Purchaser shall
be entitled, at Purchaser’s option and as Purchaser’s sole remedy for a default
by Seller either (a) to terminate the Agreement and receive the return of the
Escrow Deposit, after which neither party shall have any rights or obligations
under this Agreement, except for obligations hereunder which expressly survive
the termination of this Agreement, or (b) to seek specific performance of
Seller’s obligation to convey the Property to Purchaser in accordance with, and
all other obligations of Seller pursuant to, the terms of this Agreement. As a
condition precedent to Purchaser’s exercising any right it may have to bring an
action for specific performance as the result of Seller’s failure or refusal to
perform its obligations hereunder, Purchaser must commence such an action within
ninety (90) days after the scheduled Closing Date. Purchaser agrees that its
failure to timely commence such an action for specific performance within such
ninety (90) day period shall be deemed a waiver by it of its right to commence
an action for specific performance. The foregoing remedies of Purchaser are
mutually exclusive and only one of such remedies (whichever Purchaser elects)
may be exercised.

7.2. Default by Purchaser. If the Purchaser fails to consummate the transaction
contemplated in this Agreement for any reason, except Seller’s default, or
Purchaser otherwise breaches its representations, warranties, or covenants,
Seller shall, as its sole and exclusive remedy either at law or in equity,
retain the Escrow Deposit as liquidated damages at which time this Agreement
shall then be deemed null and void and without recourse to the parties hereto,
except for the indemnification obligations set forth herein, which shall survive
termination of this Agreement. It is agreed by the parties that such amount is a
fair and reasonable measure of the damages to be suffered by Seller in the event
of such default and that the exact amount thereof is difficult or impossible to
ascertain.

7.3. Attorneys’ Fees, Etc. In connection with any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover all reasonable
costs, charges and expenses, including reasonable attorneys’ fees, incurred in
connection with such litigation provided in any such case, however, that
litigation is not commenced before the expiration of any applicable grace period
herein and opportunity to cure.



  8.   BROKERAGE COMMISSIONS

At Closing, Seller shall be solely responsible for the payment of a brokerage
commission to Apartment Realty Advisors (the “Broker”). Each party represents to
the other that, except for the Broker, no brokers or finders have been involved
in this transaction and Seller and Purchaser agree to indemnify and hold each
other harmless from any and all claims or demands by any party with respect to
any brokerage fees, agents’ commissions or other compensation asserted by any
such person, firm or corporation on behalf of Seller or Purchaser, respectively,
in connection with the sale contemplated by this Agreement. This obligation
shall survive the Closing and not merge into the Deed or, if the purchase and
sale is not consummated, any termination of this Agreement.



  9.   OTHER CONTRACTUAL PROVISIONS

9.1. Assignability. This Agreement shall inure to the benefit of and be binding
upon and is intended solely for the benefit of the parties and their respective
heirs, personal representatives, successors and assigns; provided, however, that
the Agreement may not be assigned by Purchaser without the express written
consent of Seller; and no third party shall have any rights, privileges or other
beneficial interest in or under this Agreement. Notwithstanding the foregoing,
Purchaser may assign this Agreement to an entity wholly owned or controlled by,
or under common control with Purchaser, without the consent of Seller, provided
Purchaser gives Seller written notice of such assignment at least five (5) days
prior to Closing along with a description of the assignee so that Seller can
ascertain the basis for Purchaser’s control, and provided that Purchaser shall
not be released from its obligations under this Agreement. Additionally, either
party may assign this Agreement for the purpose of consummating an Exchange (as
defined in Section 9.16 below).

9.2. Disclaimer.

9.2.1. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER HAS NOT AND DOES
NOT MAKE ANY REPRESENTATION OR GIVE ANY WARRANTY OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTY OR REPRESENTATION AS TO PHYSICAL OR ENVIRONMENTAL CONDITION,
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

9.2.2. Purchaser acknowledges and agrees that upon Closing, Seller shall sell
and convey to Purchaser and Purchaser shall accept the Property “as is, where
is, with all faults”, except to the extent expressly otherwise set forth in this
Agreement. Purchaser has not relied and will not rely on, and Seller is not
liable for or bound by, any express or implied warranties, guaranties,
statements, representations or information pertaining to the Property made or
furnished by Seller, the managers of the Property or any real estate broker or
agent representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing, unless specifically set forth in
this Agreement, including, without limitation, any warranty or representation as
to (i) the quality, nature, adequacy, and physical condition of the Property,
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities, and electrical,
mechanical, HVAC, plumbing, sewage, and utility systems, facilities and
appliances, (ii) the quality, nature, adequacy, and physical condition of soils,
geology, and any groundwater, (iii) the existence, quality, nature, adequacy,
and physical condition of utilities serving the Property, (iv) the development
potential, income potential, or income or operating expenses of the Property,
(v) the Property’s value, use, habitability, or merchantability, (vi) the
fitness, suitability, or adequacy of the Property for any particular use or
purpose, (vii) the zoning or other legal status of the Property or any other
public or private restrictions on the use of the Property, (viii) the compliance
of the Property or its operation with all applicable codes, laws, rules,
regulations, statutes, ordinances, covenants, judgments, orders, directives,
decisions, guidelines, conditions, and restrictions of any governmental or
quasi-governmental entity or of any other person or entity including, without
limitation, environmental person or entity, including, without limitation,
environmental laws, and environmental matters of any kind or nature whatsoever
relating to the Property (ix) the presence of hazardous or toxic materials on,
under, or about the Property or the adjoining or neighboring property (including
without limitation the presence or suspected presence of any form of mildew or
mold, including those producing mycotoxins, specifically including, but not
limited to, Aspergillus, Penicillium, and Stachybotrys (collectively, “Mold”),
(x) the quality of any labor and materials used in any improvements included in
the Property, (xi) any leases, contracts, guarantees or warranties or other
agreements affecting the Property, (xii) the economics of the operation of the
Property, (xiii) the freedom of the Property from latent or apparent vices or
defects, (xiv) peaceable possession of the Property, (xv) compliance with ADA,
and (xvi) any other matter or matters of any nature or kind whatsoever relating
to the Property.

9.2.3. Purchaser shall have no rights or claims whatsoever against Seller for
damages, rescission of the sale, or reduction or return of the Purchase Price
because of any matter not represented or warranted to Purchaser by Seller
contained in this Agreement, and all such rights and claims are hereby expressly
waived by Purchaser.

9.2.4. Purchaser acknowledges and agrees that the Property Information and any
other due diligence information which was provided, or is hereafter provided, to
Purchaser by Seller, or its agents is provided as an accommodation to Purchaser
and delivered without representation or warranty and may contain errors or
omissions. Purchaser understands that, except to the extent provided in this
Agreement, Purchaser has no right to rely upon any such information and
recognizes that Purchaser must make its own determinations with regard to the
suitability of the Property. Purchaser hereby releases Seller and its agents
from any claims Purchaser might otherwise have based upon any errors or
omissions in such materials, except as otherwise specifically set forth herein.

9.2.5. PURCHASER REPRESENTS TO SELLER THAT PURCHASER WILL CONDUCT PRIOR TO
CLOSING SUCH INVESTIGATIONS OF THE PROPERTY INCLUDING, BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS OF THE PROPERTY, AS PURCHASER DEEMS
NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND
THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY ON THE SAME AND NOT ON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS.

9.3. Notices. Except as otherwise provided in this Agreement, any and all
notices, elections, demands, requests and responses thereto permitted or
required to be given under this Agreement shall be in writing, signed by the
party giving the same or by its attorneys, and shall be deemed to have been
properly given and shall be deemed effective upon being (i) personally
delivered, or (ii) delivered to a nationally recognized overnight delivery
service with receipt for delivery, or (iii) deposited in the United States mail,
postage prepaid, certified with return receipt requested, or (iv) transmitted by
facsimile, provided that such facsimile transmission is confirmed within one
business day thereafter in the manner set forth in either clause (i), (ii) or
(iii) of this sentence, to the other party at the address of such other party
set forth below or at such other address within the continental United States as
such other party may designate by notice specifically designated as a notice of
change of address and given in accordance herewith; provided, however, that the
time period in which a response to any such notice, election, demand or request
must be given shall commence on the date of receipt thereof. Personal delivery
to a party or to any officer, partner, member, agent or employee of such party
at said address shall constitute receipt. Rejection or other refusal to accept
or inability to deliver because of changed address of which no notice has been
received shall also constitute receipt. Any such notice, election, demand,
request or response shall be addressed as follows:

     
To Seller:
  c/o America First Apartment Investors, Inc.
101 East 52nd Street, 25th Floor
New York, New York 10022
Attention: James Egan
Phone: (212) 935-8760
Fax: (212) 935-8761
 
    With a copy to be given simultaneously to:

 
   
 
  Hunton & Williams LLP
951 East Byrd Street
Richmond, Virginia 23219
Attn: Andrew J. Tapscott, Esq.
Phone: (804) 788-8620
Fax: (804) 788-8218
 
   
To Purchaser:
  Brady Sullivan Properties, LLC

670 N. Commercial Street, Suite 303
Manchester, New Hampshire 03101
Attention: Shane D. Brady
Phone: (603) 622-6223
Fax: (603) 622-7342

With a copy to be given simultaneously to:

David K. Moynihan, Esq.
Brady Sullivan Properties, LLC
670 N. Commercial Street, Suite 303
Manchester, New Hampshire 03101
Phone: (603) 622-6223
Fax: (603) 622-7342

Either party may, at any time, by giving five (5) days’ written notice to the
other party, designate any other address to which such notice shall be given and
other parties to whom copies of all notices shall be sent. If the deadline or
date of performance for any act under this Agreement falls on a Saturday, Sunday
or legal holiday, the date shall be extended to the next business day.

9.4. Entire Agreement; Modification. This Agreement contains the entire
agreement between the parties. All prior agreements, understandings,
representations, and statements, oral or written, are merged into this
Agreement. This Agreement cannot be modified, or terminated except by an
instrument in writing signed by the party against which the enforcement is
sought.

9.5. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, with venue being in Collier
County.

9.6. Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

9.7. Counterparts. This Agreement may be executed in several counterparts, each
constituting a duplicate original. All such counterparts shall constitute one
and the same agreement.

9.8. Interpretation. Whenever the context of this Agreement shall so require,
the singular shall include the plural, the male gender shall include the female
gender and the neuter and vice versa. This Agreement was drafted through the
efforts of both parties and shall not be construed in favor of or against either
party.

9.9. Severability. If any provision contained in this Agreement shall be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision. This Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained in this Agreement.

9.10. Condemnation.

9.10.1. Immediately upon obtaining knowledge of any proceedings for the
condemnation of the Property, or any portion of it (including negotiations in
lieu of condemnation), Seller will notify Purchaser of the pendency of such
proceedings.

9.10.2. If, after the Effective Date of this Agreement and prior to the Closing,
all or a material part of the Property is subjected to a bona fide threat of
condemnation (or sale in lieu of condemnation), Purchaser may, by written notice
to Seller given five (5) days after notice, elect to cancel this Agreement prior
to the Closing, in which event both parties shall be released from any further
liability, except for obligations hereunder which expressly survive Closing or
termination of this Agreement. In such event, the Escrow Deposit shall
immediately be returned to Purchaser and this Agreement shall be null, void and
canceled. If no such election is made, this Agreement shall remain in full force
and effect, the purchase contemplated, less any interest taken by eminent domain
or condemnation, shall be effected with no further adjustment, and upon Closing,
Seller shall assign all of the right, title and interest of Seller to any awards
that have been or may be made for such taking to Purchaser. For purposes herein,
a “material part of the Property” shall be a portion that reduces the number of
multifamily units that may be constructed upon the Property by more than five
percent (5%) or results in a loss of vehicular access to the Property.

9.11. Risk of Loss. Risk of loss from any fire or other casualty shall remain
with Seller until Closing. Immediately upon obtaining knowledge of any casualty
to the Property, the Seller will notify Purchaser of any loss or casualty
occurring at the Property.

9.11.1. If, after the Effective Date and prior to the Closing, all or part of
the Project is damaged by fire or other similar casualty and the extent of such
damage exceeds Five Hundred Thousand and No/100 Dollars ($500,000.00), then
Purchaser may, by written notice to Seller given ten (10) days after
determination of the extent of the damage, elect to cancel this Agreement prior
to the Closing, in which event both parties shall be released from any further
liability, except for obligations hereunder which expressly survive Closing or
the termination of this Agreement. In such event, the Escrow Deposit shall
immediately be returned to Purchaser and this Agreement shall be terminated. If
no such election is made, this Agreement shall remain in full force and effect,
the purchase contemplated shall be effected with no adjustment in the Purchase
Price and the Seller shall, at Closing, assign to Purchaser all right, title and
interest of Seller to any insurance proceeds and the Purchaser shall receive a
credit in the amount of any previously unapplied insurance deductible.

9.11.2. If after the Effective Date and prior to Closing, there is damage to the
Project by fire or other casualty, the value of which is less than Five Hundred
Thousand and No/100 Dollars ($500,000.00), then the purchase contemplated shall
be effected with no adjustment in Purchase Price and the Seller shall, at
Closing, assign to Purchaser all right, title and interest of Seller to any
insurance proceeds and the Purchaser shall receive a credit in the amount of any
insurance previously unapplied deductible.

9.11.3. Seller shall not adjust any insurance settlement or receive any
insurance proceeds or reimbursement without the advance written consent of
Purchaser which shall not be unreasonably withheld or delayed.

9.12. Recording. Both parties agree that neither this Agreement nor any
memorandum thereof shall be recorded and any attempted recordation thereof shall
be void and shall constitute a default hereunder.

9.13. Waiver. Either party reserves the right to waive in whole or part any
provision which is for such party’s benefit. No such waiver shall be effective
unless it is in writing. Any waiver shall be limited to the matter specified in
the writing. No waiver shall be considered a waiver of any other or subsequent
default and no delay or omission in exercising the rights and powers granted
herein shall be construed as a waiver of such rights and powers.

9.14. Time of Essence. TIME SHALL BE OF THE ESSENCE WITH RESPECT TO THIS
AGREEMENT.

9.15. Escrow Agent. The escrow of the Escrow Deposit shall be subject to the
following provisions:

9.15.1.1. The parties hereto have mutually requested that the Escrow Agent act
as escrow agent for the purpose of holding the Escrow Deposit in accordance with
the terms of this Agreement, and as such, the payment of the Escrow Deposit to
the Escrow Agent is for the accommodation of the parties. The duties of the
Escrow Agent shall be determined solely by the express provisions of this
Agreement. The Escrow Agent is to be considered as a depository only, shall not
be deemed to be a party to any document other than this Agreement, and shall not
be responsible or liable in any manner whatsoever for the sufficiency, manner of
execution, or validity of any written instructions, certificates or any other
documents received by it, nor as to the identity, authority or rights of any
persons executing the same. The Escrow Agent shall be entitled to rely at all
times on instructions given by Seller and/or Purchaser, as the case may be and
as required hereunder, without any necessity of verifying the authority
therefore. The Escrow Agent shall have no right or obligation to approve any
amendment to this Agreement unless such amendment purports to affect the Escrow
Agent’s rights or obligations hereunder. The Escrow Agent hereby agrees to serve
as the “real estate reporting person” (as such term is defined in
Section 6045(e) of the Internal Revenue Code of 1986, as amended (the “Code”)).

9.15.1.2. At Closing, the Escrow Deposit shall be paid to Seller and applied to
the Purchase Price. Upon the receipt by the Escrow Agent of a written notice
from either Seller or Purchaser stating that an event has occurred under this
Agreement entitling the party delivering such notice to the Escrow Deposit, the
Escrow Agent shall deliver written notice (the “Demand Notice”) thereof to the
other party and, unless such other party shall have delivered a written notice
of objection to the Escrow Agent within ten (10) days following receipt by such
other party of the Demand Notice, the Escrow Agent shall deliver the Escrow
Deposit to the party initially requesting the Escrow Deposit. The Escrow Agent
shall not at any time be held liable for actions taken or omitted to be taken in
good faith and without negligence. Seller and Purchaser agree to save and hold
the Escrow Agent harmless and indemnify the Escrow Agent from any loss and from
any claims or demands arising out of its actions hereunder other than any claims
or demands arising from the Escrow Agent’s gross negligence or willful
misconduct. It is further understood by Seller and Purchaser that if, as a
result of any disagreement between them or adverse demands and claims being made
by any of them upon the Escrow Agent, or if the Escrow Agent otherwise shall
become involved in litigation with respect to this Agreement, the Escrow Agent
may deposit the Escrow Deposit with a court of competent jurisdiction and/or in
accordance with the order of a court of competent jurisdiction and in any such
event, Seller and Purchaser agree that they, jointly and severally, are and
shall be liable to the Escrow Agent and shall reimburse the Escrow Agent on
demand for all costs, expenses and reasonable counsel fees it shall incur or be
compelled to pay by reason of any such litigation. Seller and Purchaser agree
between themselves that each shall be responsible to advance one-half of all
amounts due the Escrow Agent pursuant to this Section, provided that any such
advance by Seller or Purchaser as a result of any dispute or litigation between
them shall be without prejudice to its right to recover such amount as damages
from the breaching party.

9.16. Exchange. The parties hereby acknowledge and agree that either or both of
the Seller or Purchaser may elect to consummate the purchase and sale of the
Property as part of a like kind exchange (the “Exchange”), pursuant to §1031 of
the Code, provided that (i) the Closing shall not be delayed by reason of any
Exchange nor shall the consummation or accomplishment of any Exchange be a
condition precedent or condition subsequent to Purchaser’s or Seller’s
obligations under this Agreement; (ii) any Exchange shall be effected through a
qualified intermediary and neither party shall be required to acquire or hold
title to any real property for purposes of consummating an Exchange involving
the other party; (iii) the party consummating the Exchange (the “Exchanging
Party”) shall not be released from any of its obligations under this Agreement;
and (iv) the Exchanging Party shall pay any additional costs that would not
otherwise have been incurred had the Exchanging Party not consummated the sale
or purchase of the Property through the Exchange.

9.17. No Joint Venture/Partnership. This Agreement is not intended nor shall it
be construed to create a joint venture or partnership between the parties and
neither party shall constitute the agent of the other for any purpose.

9.18. Effectiveness. Delivery of this Agreement shall not be deemed an offer and
neither Seller nor Purchaser shall have any rights or obligations hereunder
unless and until both parties have signed and delivered an original of this
Agreement.

9.19. Purchaser’s Right To Perform Certain Improvements. Purchaser may, at
Purchaser’s sole cost and expense, and subject to the terms and conditions of
this Agreement, undertake the following work at the Property prior to the
Closing Date: exterior painting of the units, re-coating, re-paving and
re-striping of parking lots and sidewalks, spreading mulch and general exterior
landscaping improvements, and within the clubhouse, wallpapering; plaster skim
coating; painting; replacement or repair of ceiling acoustical tiles, and carpet
replacement (collectively, “Purchaser’s Common Area Work”). Purchaser’s Common
Area Work shall not include any destructive or invasive repair or replacement
work or any work on any of the Property’s electrical, plumbing, HVAC or other
systems. Purchaser shall (i) perform Purchaser’s Common Area Work during normal
business hours, in a good and workmanlike manner, lien free and in compliance
with all applicable laws, (ii) comply with the provisions of the Leases and any
loan document or other agreement governing improvements to the Property in
performing Purchaser’s Common Area Work and (iii) use reasonable efforts to
minimize interference with the tenants’ use of their units and/or the common
areas. Prior to performing any Purchaser’s Common Area Work, Purchaser shall
provide Seller with not less than five (5) days’ prior written notice specifying
the Purchaser’s Common Area Work to be performed (including the nature, scope,
colors, and materials to be used for Seller’s reasonable approval), the name of
the contractor(s) performing such work, and the dates and times that such work
will be performed. Seller shall have the right to have a representative present
at all times during Purchaser’s performance of Purchaser’s Common Area Work.
Purchaser, and any contractor or consultant retained by Purchaser, shall provide
Seller with evidence of its commercial general liability insurance coverage
naming Seller and Seller’s management company as additional insured parties
before entering onto the Property. Seller reserves the right to require
Purchaser to provide payment and performance bonds or a letter of credit for
Purchaser’s Common Area Work if Seller deems it appropriate in its discretion.
Purchaser shall hold harmless, indemnify and defend Seller from and against
(x) any and all actual loss, liens, actual damage or third party claims in any
way arising from Purchaser’s Common Area Work, and (y) all costs and expenses,
including reasonable attorney’s fees, incurred by Seller as a result of the
foregoing. Purchaser’s indemnification shall survive the Closing any termination
of this Agreement.

9.20 Vacant Unit Access. Subject to the same notice, approval rights,
limitations, and indemnification terms as set forth in the preceding paragraph,
Purchaser may access all vacant units for the purpose of performing measurements
and work such as carpet replacement, cabinet replacement, repainting and other
such work to prepare the unit for sale, all at Purchaser’s sole cost, expense
and risk. In the event Closing does not occur, all such work in the vacant units
and all of Purchaser’s Common Area Work shall remain part of the Property owned
by Seller without compensation or reimbursement to Purchaser. Notwithstanding
anything contained in this Agreement to the contrary, in no event shall
Purchaser, or any of its officers, directors, members, employees, agents,
contractors or licensees conduct any sales or marketing activities of any kind
whatsoever until after Closing, nor shall any signs or other materials
announcing, advertising or marketing the condominium units (or the conversion of
the Project into condominiums) be placed anywhere on or near the Project. Any
breach by Purchaser (or by any of its officers, directors, members, employees,
agents, contractors or licensees) of these covenants shall constitute a default
by Purchaser, entitling Seller to exercise is available remedies in Section 7.2
hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
[SIGNATURES APPEAR ON FOLLOWING PAGE.]

1

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

PURCHASER:

BRADY SULLIVAN PROPERTIES LLC, a New Hampshire limited liability company

By: /s/ Arthur W. Sullivan
Name: Arthur W. Sullivan
Title: Member


Date of Execution: April 26, 2006

SELLER:

BELVEDERE APARTMENTS LIMITED PARTNERSHIP, a Florida

limited partnership

          By:     Belvedere GP, LLC, Its:     General Partner       By: /s/
James Egan       Name: James Egan       Title: EVP       Date of Execution:
April 27, 2006

2

ACKNOWLEDGEMENT BY ESCROW AGENT

The undersigned hereby acknowledges receipt of the Escrow Deposit, accepts the
duties of Escrow Agent under this Agreement, and agrees to hold and disburse the
Escrow Deposit strictly in accordance with this Agreement.

ESCROW AGENT:

RUDEN MCCLOSKY SMITH SCHUSTER & RUSSELL, P.A.

By: /s/ John L. Farquhar



    Name: John L. Farquhar
Title: Vice President

Date of Execution: April 28, 2006

The following exhibits have been omitted:

         
 
       
 
       
Exhibit A:
Exhibit B:
Exhibit C:
Exhibit D:
Exhibit E:
Exhibit F:
Exhibit G:
Exhibit H:
Exhibit I:
      The Land
Rent Roll
Property Information
Contracts
Permitted Exceptions
Limited Warranty Deed
Blanket Bill of Sale and Assignment and Assumption
Tenant Notice Letter
LURA Agreement

The Registrant shall furnish supplementally a copy of any omitted exhibit to the
Commission upon request.

3